DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 2 is objected to because of the following informalities:  
	In claim 2, line 9, change “being x away” to being “being a distance x away”.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
	In claim 7, line 6, change “being r away” to being “being a distance r away”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 1 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:

Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites positively recite a particular machine.  
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Allowable Subject Matter
4.	Claims 1-7 would be allowed If the 35 USC 101 made above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  


Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Bowman [‘447] discloses system for controlling the positions of each of the three electrodes of a three phase electric furnace to maintain optimum real power delivered to the furnace in the event of electrode short circuiting or arc extinction due to scrap movement in the furnace. The system includes means for determining the magnitude of arc voltage and arc current and means to change the position of selected electrodes when either arc voltage or arc current is determined to be zero.
Roberts et al. [888] disclose system for control of electric arc furnaces, such as melting furnaces, and more particularly to a control system for automatically positioning the electrodes to maintain the desired current and arc conditions.
Bretthauer et al. [‘764] disclose  method and apparatus for balancing the electrical parameters in three-phase arc discharge furnaces, particularly also in order to compensate asymmetries in input inductances, by changing the transformer voltage and/or the electrode height positions.
Barker [WO2006/089315] discloses an arc furnace control method for controlling an arc furnace which has a plurality of electrodes, the method including the steps of recursively estimating in real time values of parameters of circuit elements (i.e. voltage applied to the electrodes of the furnace, currents supplied to the electrodes of the furnace) of an equivalent electrical circuit for arc furnace in operation.
   
 Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857